Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 3/8/21, with respect to the rejection of claims 1 and 14 under 102(a)(1) over Adey et al ((Ptol-892, NPL, item 1) (hereinafter ‘Adey’) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in over Adey in view of US 2012/0045790 A1 to Van Dijk et al (hereinafter ‘Van Dijk’).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The citation “the registration” seems to be referring to a previously cited registration that is not found in the claim.  
Therefore, these citations are vague and confusing because it is unclear what feature or element is further limited by these language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0194749 A1 to Morris.
as reference annotations, of the tissue sample while FIG. 7D illustrates user selected areas of interest in the test slice removed from the bottom side of the tissue sample 711 and 713, as reference annotations), and wherein the one or more milling annotations comprise one or more areas of overlapping reference annotations between at least two of the plurality of reference images (Para [0053], wherein The top and bottom images may then be combined as shown in FIG. 7E. Image analysis software may determine the overlapping user selected areas of interest 720 and 722. These overlapping areas of interest 720 and 722 may then be used to create cut instructions.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adey in view of Van Dijk.
Regarding claim 1, Adey discloses an instrument for meso-dissection (Page 6, Fig. 4, wherein a tissue dissection instrument is discloses), comprising: a processor; and a memory coupled to the processor, the memory to store computer-readable instructions that, when executed by the processor (Fig. 4, discloses such software which inherently requires a processor and a corresponding memory), cause the processor to perform operations comprising: obtaining one or more reference annotations derived from one or more reference slides (Page 6, Fig. 4, wherein parts 1 and discloses importing a scanned image having an area of interest, as the annotation, generated on the image, and the wherein the final image is called reference image); registering the one or more reference annotations onto a milling image of a tissue specimen disposed on a milling slide (Page 6, Fig. 4, wherein part 3 and 4 discloses overlaying the reference image on the live image, wherein the AOI marked will be matched to the area on the live image for dissection); and dissecting one or more portions of tissue from the tissue specimen disposed on the milling slide based on the one or more reference annotations (Page 6, Fig. 4, wherein part 5 of the process discloses dissection operation). Adey does not specifically disclose automatically as automatically registering the reference annotations). Adey and Van Dijk are combinable because they both disclose tissue marking and dissection. Therefore, before the effective filing day of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatically registering the one or more reference annotations onto a milling image of Van Dijk in order to identify, automatically, the corresponding features in the two images, by using a pattern recognition algorithm (Para [0082]).
Regarding claim 2, in the combination of Adey and Van Dijk, Adey further discloses wherein the operations further comprise generating a milling annotation based on the one or more annotations (Page 6, Fig. 4, wherein part 5 of the process discloses dissection operation based on the final registered AOI, as inherently also the milling annotation).
Regarding claim 5, in the combination of Adey and Van Dijk, Adey further discloses wherein the operations further comprise mapping the milling annotation back to the annotated reference image (Page 6, Fig. 4, wherein the AOI(s) are selected using as inherently marked  post AOI or annotation indication by the user,  and transferred to overlay the live image.).
Regarding claim 6, in the combination of Adey and Van Dijk, Adey further discloses wherein registering comprises using an inter- marker registration when the reference slide is stained differently from the tissue specimen slide (Page 9, Rt col. 1st Para, wherein the mesodissection software allows a user (such as a pathologist) to make AOI decisions using an optical image, then annotate these AOIs on a digital image, as inherently including inter-marker registration capabilities). 
Regarding claim 9, in the combination of Adey and Van Dijk, Adey further discloses wherein the reference image is of a different resolution than the live capture (Page 9, Rt column, wherein the current version mesodissection system provides better than 200 micron resolution and the joystick control allows users to obtain accuracy' approaching +/- 60 microns from the intended region.).
Regarding claim 10, in the combination of Adey and Van Dijk, Adey further discloses the instrument further comprising a tracking means for associating the one or more annotations with the milled tissue sample (Page 4, Lt column, 2nd Para, wherein the accuracy values were determined by attempting to fill the difference between the intended and actual boundary with a line of relative width of 50, 100, or 250 microns (Figure 5A and B). Standard deviation was calculated using Microsoft Excel.).
Regarding claim 11, in the combination of Adey and Van Dijk, Van Dijk further discloses wherein the operation further comprise associating the one or more annotations and the milled tissue sample with a biological specimen (Para [0038], wherein the information processing system according to the fourth aspect of the process identifiers; [0040] providing a set of data records associated with an object comprising biological material). 
Regarding claim 12, in the combination of Adey and Van Dijk, Van Dijk further discloses wherein the associating comprises using a unique identifier at the specimen level and additionally for each tissue slide (Para [0038], wherein the information processing system according to the fourth aspect of the invention is configured for [0039] providing a predefined set of process identifiers; [0040] providing a set of data records associated with an object comprising biological material, as the specimen, wherein each of the data records comprises: a slice identifier identifying a slice of the object, and a process identifier selected from the set of process identifiers, the process identifier indicating a process to which the slice is intended to be subjected; [0041] providing a user interface for enabling a user to select a data record from the set of data records).
Regarding claim 13, in the combination of Adey and Van Dijk, Adey further discloses wherein the operations further comprise providing a user interface to invoke automated registration algorithms, logical manipulation of annotations and adjust the registration of the one or more annotations on the live image (Page 6, Fig. 4, wherein the software and on how the mesodissection 2iD software can assist the slide-mounted tissue dissection workflow used in many molecular pathology labs, wherein the use interface and the control are inherently disclosed by the software system).
Regarding claim 14, in the combination of Adey and Van Dijk, Adey further discloses a tangible non-transitory computer-readable medium to store computer-as the annotations, then save this reference image to a digital database); and milling the tissue specimen using the milling annotation (Page 6, Fig. 4, wherein part 5 of the process discloses dissection operation), wherein the milling annotation is generated based on automatic registration of an annotation generated on an external whole-slide scanner on to a live capture of the tissue specimen (Page 6, Fig. 4, wherein part 3 and 4 discloses overlaying the reference image on the live image, wherein the AOI marked will be matched to the area on the live image for dissection).
Regarding claim 16, in the combination of Adey and Van Dijk, Adey further discloses wherein the milling image is a live capture of the tissue specimen disposed on the milling slide (Fig. 4, step 2, wherein the reference image is imported from the database and manipulated to match the live image from the slide stage of a serial tissue section (cut from the same tissue block).).
Regarding claim 17, in the combination of Adey and Van Dijk, Van Dijk further discloses wherein the one or more reference annotations are generated using one or more automated image analysis algorithms (Para [0082], wherein determining the region of interest in the second image may comprise overlaying the first image and the second image so as to match features in the first image to corresponding features in the second image. Corresponding features, as regions of interest/annotations, in the two 
Regarding claim 18, in the combination of Adey and Van Dijk, Adey further discloses wherein at least one of the one or more reference images are stained for the presence of a protein or a nucleic acid biomarker (Page 4, Rt column, 1st Para, wherein the resulting tissue samples were recovered in one of the following liquids: TE (10 mM Tris, 1 mM EDTA, pH 8.5), TE + 0.1% SDS, or light mineral oil, then subject to Proteinase K digestion by adding 5 μg of Proteinase K to the samples in TE and TE + SDS).
Regarding claim 19, in the combination of Adey and Van Dijk, Van Dijk further discloses wherein the tissue specimen disposed on the milling slide is unstained (Para [0110], wherein optionally this second slice can be stained before it is imaged, inherently as the second tissue not required to be stained per the word “optional”, using the same stain as used to make the standard slide, or using a different stain.).
Regarding claim 20, in the combination of Adey and Van Dijk, Van Dijk further discloses wherein the tissue specimen disposed on the milling slide is stained (Para [0110], wherein optionally this second slice, as the tissue to be milled, can be stained before it is imaged using the same stain as used to make the standard slide, or using a different stain.).
Allowable Subject Matter
Claims 22-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Morris and Adey, does not disclose:
presence of a different protein or nucleic acid biomarker; identifying, from among the plurality of reference annotations, one or more areas of overlapping reference annotations between the two more reference slides; and dissecting one or more portions of tissue from a tissue specimen disposed on a milling slide based on the one or more overlapping reference annotations, . . .of claim 22 combined with other features and elements of the claim;
Claim 23 depends from an allowable base claim and is thus allowable itself.

Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662